             Case 1:20-cv-00231-SAB Document 42 Filed 09/30/20 Page 1 of 15


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   KELLI ROTH,                                        Case No. 1:20-cv-00231-SAB

12                  Plaintiff,                          ORDER GRANTING IN PART AND
                                                        DENYING IN PART DEFENDANT’S
13          v.                                          APPLICATION FOR AN ORDER TO
                                                        COMPEL PRODUCTION OF DOCUMENTS
14   PTGMB LLC,
                                                        (ECF No. 37, 39)
15                  Defendant.

16

17                                                 I.

18                                         BACKGROUND

19         Kelli Roth (“Plaintiff”) filed this action individually and behalf of all others similarly

20 situated pursuant to the Telephone Consumer Protection Act (“TCPA” or “the Act”), 47 U.S.C. §

21 227 et seq. The complaint alleges that beginning around August 6, 2019, Defendant caused

22 multiple prerecorded messages to be sent to Plaintiff’s cell phone ending in 8410. (Compl., ¶ 23,

23 ECF No. 1.) When Plaintiff did not answer her phone, the prerecorded messages were delivered

24 to her voice mail. (Compl., ¶ 24.) Plaintiff did not provide Defendant with her express consent

25 to be contacted with a prerecorded call. (Compl., ¶ 31.) Defendant filed an answer to the

26 complaint on April 7, 2020. (ECF No. 13.)
27         On May 6, 2020, a scheduling order was filed in this action establishing the deadline to

28 file a motion for class certification as January 15, 2021. (ECF No. 22.) On June 12, 2020,


                                                   1
             Case 1:20-cv-00231-SAB Document 42 Filed 09/30/20 Page 2 of 15


 1 Defendant filed a motion to stay which was withdrawn on July 7, 2020. (ECF Nos. 23, 32.)

 2          On September 9, 2020, an informal discovery dispute was scheduled for September 14,

 3 2020. (ECF No. 33.) On September 10, 2020, a stipulation concerning protocol for conducting

 4 remote depositions was filed and the informal discovery dispute hearing was vacated at counsel’s

 5 request. (ECF Nos. 34, 36.)

 6          On September 29, 2020, Defendant PTGMB LLC filed an ex parte application for an

 7 order to compel production of documents. (ECF No. 37.) Plaintiff was ordered to file an

 8 opposition to the application. (ECF No. 38.) On this same date, Plaintiff filed response to the ex

 9 parte application. (ECF No. 39.)

10                                                   II.

11                                        LEGAL STANDARD

12          Rule 26 of the Federal Rules of Civil Procedure allows a party to obtain discovery

13 “regarding any nonprivileged matter that is relevant to any party’s claim or defense and

14 proportional to the needs of the case, considering the importance of the issues at stake in the

15 action, the amount in controversy, the parties' relative access to relevant information, the parties’

16 resources, the importance of the discovery in resolving the issues, and whether the burden or

17 expense of the proposed discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1).

18 “Information within this scope of discovery need not be admissible in evidence to be

19 discoverable.” Fed. R. Civ. P. 26(b)(1). “Evidence is relevant if: (a) it has any tendency to make
20 a fact more or less probable than it would be without the evidence; and (b) the fact is of

21 consequence in determining the action.” Fed. R. Evid. 401.

22          Rule 34 of the Federal Rule of Civil Procedure provides that a party may serve upon any

23 other party a request for production of any tangible thing within the party’s possession, custody,

24 and control that is within the scope of Rule 26(b). Fed. R. Civ. P. 34(a)(1). “For each item or

25 category, the response must either state that inspection and related activities will be permitted as

26 requested or state with specificity the grounds for objecting to the request, including the
27 reasons.” Fed. R. Civ. P. 34(b)(2)(B).

28          Rule 37 of the Federal Rules of Civil Procedure provides that a party may move for an


                                                     2
                  Case 1:20-cv-00231-SAB Document 42 Filed 09/30/20 Page 3 of 15


 1 order compelling disclosure or discovery. Fed. R. Civ. P. 37(a)(1). “A party seeking discovery

 2 may move for an order compelling an answer, designation, production, or inspection” where “(i)

 3 a deponent fails to answer a question asked under Rule 30 or 31; (ii) a corporation or other entity

 4 fails to make a designation under Rule 30(b)(6) or 31(a)(4); (iii) a party fails to answer an

 5 interrogatory submitted under Rule 33; or (iv) a party fails to produce documents or fails to

 6 respond that inspection will be permitted -- or fails to permit inspection -- as requested under

 7 Rule 34.” Fed. R. Civ. P. 37(a)(3)(B). The party opposing the discovery bears the burden of

 8 resisting disclosure. Bryant v. Armstrong, 285 F.R.D. 596, 600 (S.D. Cal. 2012).

 9              If the motion is granted or the disclosure or requested discovery is provided after the

10 filing of the motion, the court must order the offending party “to pay the movant’s reasonable

11 expenses incurred in making the motion, including attorney’s fees” unless “(i) the movant filed

12 the motion before attempting in good faith to obtain the disclosure or discovery without court

13 action; (ii) the opposing party’s nondisclosure, response, or objection was substantially justified;

14 or (iii) other circumstances make an award of expenses unjust.” Fed. R. Civ. P. 37(a)(5)(A).

15                                                              III.

16                                                       DISCUSSION

17              Defendant asserts that Plaintiff has failed to produce complete and unredacted phone

18 records, including call logs, and has not produced all responsive documents or communications

19 related to her visits to, phone calls with, and emails with Mercedes Benz of Fresno which
20 indisputably occurred during the relevant time period. Defendant contends that it will suffer

21 irreparable prejudice if the documents are not produced so that Plaintiff can be questioned about

22 them during her deposition. Defendant contends that Plaintiff knowingly released her phone

23 number twice and that it did not place a call to Plaintiff, but a ringless voice message was left

24 through a third party and no call was ever placed to Plaintiff’s cellphone. By the instant

25 application, Defendant seeks to compel Plaintiff to produce further responses to request for

26 production nos. 1, 5, 6, 7, 8, and 9.1
27
     1
         Although Defendant’s motion states that further responses are sought for request for production no. 2, there is no
28 argument presented as to request for production no. 2.


                                                                 3
                  Case 1:20-cv-00231-SAB Document 42 Filed 09/30/20 Page 4 of 15


 1              Plaintiff counters that Defendant has filed an improper motion to compel and

 2 misconstrues the events that took place to make it appear that Plaintiff has refused to meet and

 3 confer or work with Defendant. Plaintiff contends that there is no reason to address this motion

 4 and Defendant should just reschedule her deposition.

 5              The Court finds that Defendant has demonstrated good cause have this issue decided on

 6 shortened time given the meet and confer attempts and that Plaintiff’s deposition is scheduled for

 7 October 1, 2020. For the reasons discussed below, Defendant’s application for an order to

 8 compel production of documents shall be granted in part and denied in part.

 9              A.       REQUEST FOR PRODUCTION NO. 1

10              Defendant’s       request     for    production       no.    1   seeks     “All     DOCUMENTS             and

11 COMMUNICATIONS evidencing and relating to any call(s) that YOU allegedly received from

12 MB OF FRESNO or VENDORS and which YOU contend violate the TCPA, including phone

13 records.” (ECF No. 37 at 16.2)

14              Plaintiff’s September 10, 2020 response to request for production no. 1 states,

15              Plaintiff objects to this request on the grounds that it not relevant or proportional
                to the needs of the case and is an apparent attempt to harass Plaintiff and invade
16              her privacy. Defendant does not require all documents and communications to
                determine whether or not Defendant sent Plaintiff prerecorded messages in
17              contravention of the Telephone Consumer Protection Act. Subject to and
                notwithstanding, the objection, Plaintiff will produce documents to show that she
18              is the subscriber of the 8410 Number.
19 Id.
20              Defendant’s September 11, 2011 meet and confer email stated:

21              Ms. Roth provides a series of objections, followed by a response “[s]ubject to”
                those objections. This contradictory format leaves MB of Fresno uncertain as to
22              whether the request has been fully answered, whether the response relates only to
                the request as unilaterally narrowed by Ms. Roth, and whether Ms. Roth is
23              withholding any responsive materials based on any objection. Please clarify.
24              This request is not limited to documents which demonstrate that Ms. Roth is the
                subscriber of the 8410 Number. It expressly includes phone records. In her
25              response to Interrogatory No. 1, Ms. Roth writes: “Based on the documents
                provided by Think Automotive Marketing, Inc. I successfully received calls on
26              8/6/2019, 8/12/2019, 9/28/2019, 10/4/2019 and 10/24/2019 to my cellular
27
     2
         All references to pagination of specific documents pertain to those as indicated on the upper right corners via the
28 CM/ECF electronic court docketing system.


                                                                  4
               Case 1:20-cv-00231-SAB Document 42 Filed 09/30/20 Page 5 of 15


 1           telephone number which is 559‐900‐8410. The calls came from 559‐258‐1330.
             Additional calls were made to me on 9/15/2019, 9/19/2019 and 12/26/2019.”
 2           Please produce Ms. Roth’s phone records corresponding for the months these
             calls were purportedly made. If Ms. Roth also has call detail records, please
 3           produce them as well.

 4 (Id. at 27.)

 5           Plaintiff’s response to the first paragraph states, “The response has been fully answered.”

 6 (Id.) Plaintiff’s response to the second paragraph states, “We are in the process of obtaining

 7 phone records and will produce those once they are received. Based on my experience in these

 8 cases, the calls will not be identified in the call logs.” (Id.)

 9           Defendant’s September 21, 2020 meet and confer letter states in relevant part,

10           On September 11, 2020, Ms. Roth produced documents. Plaintiff0001-
             Plaintiff0034 appear to be Ms. Roth’s AT&T phone bills. However, these bills
11           only show the amounts charged by AT&T to Ms. Roth and do not include any
             phone calls. Plaintiff0043-Plaintiff0081 appear to be call logs. However, these
12           documents are heavily redacted, such that MB of Fresno cannot be certain what
             these documents are. Moreover, these documents do not include a call from 559-
13           258-1330, the number that Ms. Roth alleges called her.

14           Please produce Plaintiff0043-Plaintiff0081 in their unredacted form so that we
             may fully evaluate the documents. As you know there is a stipulated protective
15           order in this case. If Ms. Roth wishes to protect any information in these
             documents, she can apply a confidential designation pursuant to the protective
16           order.

17           If Ms. Roth does not have any document from her phone carrier which evidences
             a call from 559-258-1330, Ms. Roth should revise this response and clarify that
18           she has no documents responsive to the request.

19 (Id. at 38-39.)
20           Plaintiff’s amended response to request for production no. 1 states,

21           Plaintiff objects to this request to the extent that Defendant seeks unredacted call
             logs on the grounds that it not relevant or proportional to the needs of the case and
22           is an apparent attempt to harass Plaintiff and invade her privacy. Plaintiff has
             already produced all call records during the relevant time periods which show all
23           incoming calls to the 8410 Number and a screenshot of the missed call Plaintiff
             received when Defendant left her a prerecorded voicemail message.
24
     (Id. at 55.)
25
             Defendant contends that despite Plaintiff’s assertion that all responsive documents have
26
     been produced, the call records are so heavily redacted that it is impossible to tell that they are in
27
     fact call logs of her 8410 phone number. Defendant contends that the headings and nearly every
28


                                                       5
             Case 1:20-cv-00231-SAB Document 42 Filed 09/30/20 Page 6 of 15


 1 line in each document is redacted such that even if it was assumed that these are the call records

 2 Defendant cannot determine which calls are incoming and which are outgoing. Defendant

 3 argues that Plaintiff should be required to produce the unredacted call records in their original

 4 form so that Defendant can adequately test Plaintiff’s allegations. Defendant asserts that there is

 5 a protective order in this action which addresses any confidentiality of the documents.

 6 Defendant argues this entire action revolves around the allegation that Plaintiff received calls

 7 from Mercedes Benz of Fresno, yet she refuses to provide the unredacted documents to support

 8 her assertion.

 9          Ruling: Plaintiff asserts in her complaint that she received calls to her cellular phone

10 which when not answered went to her voicemail. Accordingly, the call records at issue are

11 relevant to show whether or not such calls were made. (Compl., ¶ 24.)

12          Plaintiff raises an objection on the ground of privacy, but courts have held that the

13 disclosure of names and phone numbers does not constitute a serious invasion of privacy.

14 Thrasher v. CMRE Fin. Servs., Inc., No. 14-CV-1540 BEN NLS, 2015 WL 1138469, at *3 (S.D.

15 Cal. Mar. 13, 2015); see also In re Broiler Chicken Antitrust Litig., No. 1:16-CV-08637, 2017

16 WL 6569720, at *2 (N.D. Ill. Dec. 22, 2017) (“The phone numbers dialed from or received by a

17 phone typically are not the type of sensitive information that must be redacted before records are

18 produced to the other side.”). Further, as Defendant points out there is a protective order in place

19 in this matter which can adequately address any privacy concerns regarding the disclosure of the
20 phone numbers disclosed on Plaintiff’s phone bill.

21          Plaintiff counters that this motion was unnecessary as she produced the unredacted call

22 logs on September 30, 2020 at 8:55 a.m. However, the Court notes that the unredacted logs were

23 not produced until after the instant motion was filed. Based on the evidence included in the

24 instant motion, Plaintiff refused to produce the unredacted call logs until after this motion was

25 filed. Accordingly, the Court finds that Defendant did not file this motion unnecessarily. Nor is

26 the Court persuaded by Plaintiff’s argument that Defendant was not meeting and conferring in
27 good faith. The evidence shows that Defendant has been consistently asserting the position that

28 the requested discovery was relevant and must be produced since September 11, 2020, and


                                                     6
             Case 1:20-cv-00231-SAB Document 42 Filed 09/30/20 Page 7 of 15


 1 Plaintiff was refusing to supplement the production by producing the unredacted records.

 2         Although Plaintiff states that the unredacted call logs have been produced, she takes the

 3 position that the phone records do not identify when the voicemails were received. Having

 4 found that the cellphone records are relevant and Plaintiff's objections to the discovery are not

 5 persuasive, Defendant’s request to compel further response to request to production no. 1 is

 6 granted and Plaintiff shall produce the unredacted cellphone records.

 7         B.      REQUEST FOR PRODUCTION NOS. 5 AND 6

 8         Defendant’s request for production no. 5 seeks “ALL DOCUMENTS and

 9 COMMUNICATIONS related to YOUR use of the Kelley Blue Book Co. (“KBB”) valuation

10 tool on the Autotrader, Inc. (“Autotrader”) website on approximately June 23, 2016, including

11 but not limited to: internet browsing history and cookies; screenshots, printouts, or notes which

12 YOU made; the KBB report generated as a result of YOUR inquiry; email confirmations which

13 YOU received from Autotrader, KBB, or any other person or entity; and correspondence with

14 any person or entity related to the valuation.” (ECF No. 37 at 18.)

15         Plaintiff’s September 10, 2020 response to request for production no. 5 states,

16         Plaintiff objects to this request on the grounds that it is overbroad and not relevant
           or proportional to the needs of the case and is an apparent attempt to harass
17         Plaintiff and invade her privacy. Defendant does not require all documents and
           communications related to KBB or Autotrader to determine whether or not
18         Defendant sent Plaintiff prerecorded messages in contravention of the Telephone
           Consumer Protection Act. Plaintiff further objects because the request seeks
19         information which is neither relevant to any party’s claim or defense. Subject to
           and notwithstanding the objection, Plaintiff will produce documents in her
20         possession.
21 (Id.)

22         Defendant’s September 21, 2020 meet and confer letter states in relevant part,

23         Ms. Roth’s response includes objections and is then made “[s]ubject to” or
           notwithstanding” those objections. This contradictory format leaves MB of
24         Fresno uncertain as to whether Ms. Roth has fully answered the request, whether
           the response relates only to the request as unilaterally narrowed by Ms. Roth, and
25         whether Ms. Roth is withholding any responsive materials based on any
           objection. Ms. Roth must provide a further response which clarifies whether any
26         such materials are being withheld.
27         Documents and communications relating to Ms. Roth’s use of the Autotrader
           website are relevant to the issue of prior express consent. Ms. Roth’s document
28         production did not include any documents or communications relating to her use


                                                     7
               Case 1:20-cv-00231-SAB Document 42 Filed 09/30/20 Page 8 of 15


 1           of the Autotrader website. Please produce the documents and communications
             which you indicated you would produce.
 2
     (Id. at 41.)
 3
             Plaintiff’s amended response to request for production no. 5 states,
 4
             Plaintiff objects to this request on the grounds that it is overbroad and not relevant
 5           or proportional to the needs of the case and is an apparent attempt to harass
             Plaintiff and invade her privacy. Defendant does not require all documents and
 6           communications related to KBB or Autotrader to determine whether or not
             Defendant sent Plaintiff prerecorded messages in contravention of the Telephone
 7           Consumer Protection Act. Plaintiff further objects because the request seeks
             information which is neither relevant to any party’s claim or defense. Subject to
 8           and notwithstanding the objection, Plaintiff has no responsive documents to
             produce.
 9
     (Id. at 57.)
10
             Defendant’s request for production no. 6 seeks “ALL COMMUNICATIONS with
11
     Autotrader during the relevant time period.” (Id. at 18.)
12
             Plaintiff’s September 10, 2020 response to request for production no. 6 states,
13
             Plaintiff objects to this request on the grounds that it is overbroad not relevant or
14           proportional to the needs of the case and is an apparent attempt to harass Plaintiff
             and invade her privacy. Defendant does not require all communications with
15           Autotrader to determine whether or not Defendant sent Plaintiff prerecorded
             messages in contravention of the Telephone Consumer Protection Act. Plaintiff
16           further objects because the request seeks information which is neither relevant to
             any party’s claim or defense. Subject to and notwithstanding the objection,
17           Plaintiff will produce documents in her possession.

18 (Id.)

19           Defendant’s September 21, 2020 meet and confer letter states in relevant part,

20           Ms. Roth’s response includes objections and is then made “[s]ubject to” or
             “notwithstanding” those objections. This contradictory format leaves MB of
21           Fresno uncertain as to whether Ms. Roth has fully answered the request, whether
             the response relates only to the request as unilaterally narrowed by Ms. Roth, and
22           whether Ms. Roth is withholding any responsive materials based on any
             objection. Ms. Roth must provide a further response which clarifies whether any
23           such materials are being withheld.

24           Communications with Autotrader are relevant to the issue of prior express
             consent. Ms. Roth’s document production did not include any communications
25           with Autotrader. Please produce the communications which you indicated you
             would produce.
26
     (Id. at 42.)
27
             Plaintiff’s amended response to request for production no. 6 states,
28


                                                       8
                  Case 1:20-cv-00231-SAB Document 42 Filed 09/30/20 Page 9 of 15


 1              Plaintiff objects to this request on the grounds that it is overbroad not relevant or
                proportional to the needs of the case and is an apparent attempt to harass Plaintiff
 2              and invade her privacy. Defendant does not require all communications with
                Autotrader to determine whether or not Defendant sent Plaintiff prerecorded
 3              messages in contravention of the Telephone Consumer Protection Act. Plaintiff
                further objects because the request seeks information which is neither relevant to
 4              any party’s claim or defense. Subject to and notwithstanding the objection,
                Plaintiff has no responsive documents to produce.
 5

 6 (Id. at 57.)

 7              Defendant argues that Plaintiff requested a Kelley Blue Book valuation of her vehicle

 8 through the Autotrader website and provided her personal information, including her phone

 9 number, so that local dealers or other interested parties could contact her about buying the

10 vehicle. Defendant contends that Plaintiff originally stated that she would produce all documents

11 in her possession, but his now asserting that there are no responsive documents. Defendants

12 argue that Plaintiff has not provided any explanation of why she no longer has responsive

13 documents, and that it seems implausible that she does not have email from the Autotrader

14 website or browsing history that should have been produced. Defendant contends that if Plaintiff

15 asserts that there are no responsive documents, then she should be required to produce the device

16 that she used to access the internet in June 2016 for analysis by an independent forensic expert at

17 Plaintiff’s expense.

18              Plaintiff counters that at the time of her initial response, she was unaware whether she

19 had responsive documents and after a search no documents were found. Plaintiff states that she
20 has no relevant documents in her possession and does not remember visiting the Autotrader

21 website in 2016 but admits that it remains a possibility.

22              Ruling: The TCPA provides that is “unlawful for any person within the United States . . .

23 to make any call (other than a call made for emergency purposes or made with the prior express

24 consent of the called party) using any automatic telephone dialing system or an artificial or

25 prerecorded voice. . . . 47 U.S.C. § 227(b)(1). The defendant bears the burden of proving prior

26 express consent to call the number at issue. Grant v. Capital Mgmt. Servs., L.P., 449 F. App’x
                                 3
27 598, 600, n.2 (9th Cir. 2011); Gossett v. CMRE Fin. Servs., 142 F.Supp.3d 1083, 1088 (S.D.

28   3
         Citation to this unpublished Ninth Circuit opinion is appropriate pursuant to Ninth Circuit Rule 36-3(b).


                                                                 9
                 Case 1:20-cv-00231-SAB Document 42 Filed 09/30/20 Page 10 of 15


 1 Cal. 2015).          Accordingly, the documents requested are relevant to Defendant’s affirmative

 2 defense of consent.

 3              Here, Plaintiff has responded that no responsive documents exist. The “court cannot

 4 compel a party to produce documents that do not exist and a mere suspicion that additional

 5 documents exist is an insufficient basis to grant a motion to compel. K.C.R. v. Cty. of Los

 6 Angeles, No. CV 13-3806 PSG (SSX), 2014 WL 12725470, at *8 (C.D. Cal. Aug. 6, 2014). To

 7 succeed on the motion, “the moving party must have a colorable basis for its belief that relevant,

 8 responsive documents exist and are being improperly withheld.” K.C.R., 2014 WL 12725470, at

 9 *8.

10              Defendant requests that Plaintiff be required to produce the device used in 2016 to access

11 the internet for forensic analysis by an independent forensic expert at her expense. However, the

12 calls at issue here are alleged to have occurred in August 2019 and the Court finds that, given the

13 passage of the time, the request for forensic analysis of the device is not proportional to the needs

14 of the case and the expense of the proposed discovery outweighs any potential benefit.4

15              Defendant has not made a particularized showing that responsive documents exist and the

16 motion to compel further production of request for production nos. 5 and 6 is denied.

17              C.               REQUEST FOR PRODUCTION NO. 7

18              Defendant’s request for production no. 7 seeks “ALL DOCUMENTS and

19 COMMUNICATIONS related to YOUR phone conversation with MB OF FRESNO on or about
20 June 26, 2016.” (ECF No. 37 at 19.)

21              Plaintiff’s September 10, 2020 response to request for production no. 7 states,

22              Plaintiff objects to this request on the grounds that it not relevant or proportional
                to the needs of the case and is an apparent attempt to harass Plaintiff and invade
23              her privacy. Defendant does not require all documents and communications
                related to Plaintiff’s phone conversation with MB OF FRESNO to determine
24              whether or not Defendant sent Plaintiff prerecorded messages in contravention of
                the Telephone Consumer Protection Act. Plaintiff also objects to the extent this
25              request seeks communications or documents protected by attorney-client or work-
                product privileges.
26
27
     4
         The Court does not consider whether the requested discovery would be granted were Defendant willing to bear the
28 expense of the forensic analysis.


                                                              10
            Case 1:20-cv-00231-SAB Document 42 Filed 09/30/20 Page 11 of 15


 1 (Id.)

 2          Defendant’s September 21, 2020 meet and confer letter states in relevant part,

 3          As you know, it is MB of Fresno’s contention that Ms. Roth provided her phone
            number to MB of Fresno for the first time on or about June 23, 2016. Documents
 4          and communications relating to a follow-up call just three days later are
            indisputably relevant. Among other things, they may confirm MB of Fresno’s
 5          contention and provide information regarding the scope of consent. Please
            produce all documents and communications, or clarify that there are none.
 6
            If Ms. Roth is withholding any documents and communications on the basis of
 7          privilege, please produce a privilege log.
 8 (Id. at 43.)

 9          Plaintiff’s amended response to request for production no. 7 states,

10          Plaintiff objects to this request on the grounds that it not relevant or proportional
            to the needs of the case and is an apparent attempt to harass Plaintiff and invade
11          her privacy. Defendant does not require all documents and communications
            related to Plaintiff’s phone conversation with MB OF FRESNO to determine
12          whether or not Defendant sent Plaintiff prerecorded messages in contravention of
            the Telephone Consumer Protection Act. Plaintiff also objects to the extent this
13          request seeks communications or documents protected by attorney-client or work-
            product privileges. Subject to and notwithstanding the objection, Plaintiff has no
14          responsive documents to produce.
15 (Id. at 58.)

16          Defendant argues that just three days after her inquiry with Autotrader, Plaintiff was

17 contacted by Mercedes Benz of Fresno regarding her trade-in inquiry. Defendant contends that

18 information about this call is probative of her interest in transacting with the dealership.

19 Defendant contends that at the very least Plaintiff has access to phone records from June 2016
20 through her service provider.

21          Plaintiff counters that Defendant has access to the records showing that it made the phone

22 call in June 2016. Plaintiff contends that she does not have call logs from 2016 and that the call

23 in 2016 is unrelated to the claims in this action that Defendant sent spam prerecorded messages

24 to Plaintiff in 2019.

25          Ruling:   Plaintiff has asserted that she does not have any responsive documents.

26 Defendant contends that Plaintiff can obtain call records from 2016. However, as Plaintiff points
27 out, the call in 2016 was made by Defendant. Therefore Defendant is able to obtain call records

28 regarding this call from its service provider. Further, given the amount of time between the 2016


                                                     11
             Case 1:20-cv-00231-SAB Document 42 Filed 09/30/20 Page 12 of 15


 1 call and the calls alleged in this action, the discovery is not proportional to the needs of the case.

 2 Defendant has not presented a colorable argument that Plaintiff has responsive documents that

 3 are being withheld.

 4           Defendant’s request to compel further production for request for production no. 7 is

 5 denied.

 6           D.     REQUEST FOR PRODUCTION NOS. 8 AND 9

 7           Defendant’s request for production no. 8 seeks “ALL DOCUMENTS and

 8 COMMUNICATIONS related to any in-person visit by YOU to MB OF FRESNO’s dealership,

 9 including the visit on or about March 18, 2017.” (Id. at 19.)

10           Plaintiff’s September 10, 2020 response to request for production no. 8 states,

11           Plaintiff objects to this request on the grounds that it not relevant or proportional
             to the needs of the case and is an apparent attempt to harass Plaintiff and invade
12           her privacy. Defendant does not require all documents and communications
             related to any in person visit by Plaintiff to MB OF FRESNO to determine
13           whether or not Defendant sent Plaintiff prerecorded messages in contravention of
             the Telephone Consumer Protection Act. Plaintiff also objects to the extent this
14           request seeks communications or documents protected by attorney-client or work
             product privileges.
15
     (Id.)
16
             Defendant’s September 21, 2020 meet and confer letter states in relevant part,
17
             As you know, it is MB of Fresno’s contention that Ms. Roth provided her phone
18           number to MB of Fresno a second time during her in-person visit to the dealership
             on or about March 18, 2017. Documents and communications relating to this
19           visit are indisputably relevant.          Please produce all documents and
             communications, or clarify that there are none.
20
             If Ms. Roth is withholding any documents and communications on the basis of
21           privilege, please produce a privilege log.
22 (Id. at 43.)

23           Plaintiff’s amended response to request for production no. 8 states,

24           Plaintiff objects to this request on the grounds that it not relevant or proportional
             to the needs of the case and is an apparent attempt to harass Plaintiff and invade
25           her privacy. Defendant does not require all documents and communications
             related to any in person visit by Plaintiff to MB OF FRESNO to determine
26           whether or not Defendant sent Plaintiff prerecorded messages in contravention of
             the Telephone Consumer Protection Act. Plaintiff also objects to the extent this
27           request seeks documents which are confidential. Subject to and notwithstanding
             the objection, Plaintiff has no responsive documents which are not subject to a
28           confidentiality agreement which prevents their production.


                                                      12
              Case 1:20-cv-00231-SAB Document 42 Filed 09/30/20 Page 13 of 15


 1 (Id. at 58.)

 2           Defendant’s request for production no. 9 seeks “ALL DOCUMENTS and

 3 COMMUNICATIONS related to YOUR email conversation with MB OF FRESNO on or about

 4 March 20, 2017.” (ECF No. 37 at 19.)

 5           Plaintiff’s September 10, 2020 response to request for production no. 9 states,

 6           Plaintiff objects to this request on the grounds that it not relevant or proportional
             to the needs of the case and is an apparent attempt to harass Plaintiff and invade
 7           her privacy. Defendant does not require all documents and communications
             related to any email conversation between Plaintiff to MB OF FRESNO to
 8           determine whether or not Defendant sent Plaintiff prerecorded messages in
             contravention of the Telephone Consumer Protection Act. Plaintiff further
 9           objects as any email communications between Plaintiff and MB OF FRESNO are
             in the possession of Defendant and it is burdensome for Plaintiff to have to
10           produce documents or communications that Defendant is already in possession of.
             Plaintiff also objects to the extent this request seeks communications or
11           documents protected by attorney-client or work-product privileges.
12 (Id. at 20.)

13           Defendant’s September 21, 2020 meet and confer letter states in relevant part,

14           As you know, it is MB of Fresno’s contention that Ms. Roth provided her phone
             number to MB of Fresno a second time during her in-person visit to the dealership
15           on or about March 18, 2017. Documents and communications relating to a
             follow-up email just two days later are indisputably relevant. Among other
16           things, they may confirm MB of Fresno’s contention and provide information
             regarding the scope of consent.            Please produce all documents and
17           communications, or clarify that there are none.
18           If Ms. Roth is withholding any documents and communications on the basis of
             privilege, please produce a privilege log.
19
     (Id. at 44.)
20
             Plaintiff’s amended response to request for production no. 9 states,
21
             Plaintiff objects to this request on the grounds that it not relevant or proportional
22           to the needs of the case and is an apparent attempt to harass Plaintiff and invade
             her privacy. Defendant does not require all documents and communications
23           related to any email conversation between Plaintiff to MB OF FRESNO to
             determine whether or not Defendant sent Plaintiff prerecorded messages in
24           contravention of the Telephone Consumer Protection Act. Plaintiff further objects
             as any email communications between Plaintiff and MB OF FRESNO are in the
25           possession of Defendant and it is burdensome for Plaintiff to have to produce
             documents or communications that Defendant is already in possession of.
26           Plaintiff also objects to the extent this request seeks documents which are
             confidential. Subject to and notwithstanding the objection, Plaintiff has no
27           responsive documents which are not subject to a confidentiality agreement which
             prevents their production.
28


                                                      13
             Case 1:20-cv-00231-SAB Document 42 Filed 09/30/20 Page 14 of 15


 1 (Id. at 59.)

 2          Defendant argues that it has requested more information on the confidentiality agreement

 3 and Plaintiff has provided no facts or information that would allow Defendant to evaluate the

 4 confidentiality objection. Defendant contends that on September 29, 2020, Plaintiff stated that if

 5 she did not receive permission to disclose the confidentiality agreement a motion to compel

 6 would be required to be filed. Defendant contends that with Plaintiff’s deposition set for October

 7 1, 2020, the court should enter an order compelling production of the documents in unredacted

 8 form.

 9          Plaintiff replies that there are responsive documents that are the subject of a

10 confidentiality agreement with a third party and that the third party has been contacted but no

11 response has been received. Plaintiff states that a court order will insulate her from liability for

12 breach of the confidentiality agreement.          Plaintiff requests that the court review the

13 confidentiality agreement in camera to determine if it should be produced.

14          Ruling: Here, Plaintiff has been aware of the need to obtain the release by the third party

15 in relation to the confidentiality agreement since the requests for production were served.

16 Plaintiff has not provided any evidence of when the third party was contacted or why this issue

17 was not raised prior to the amended responses on September 25, 2020, especially with Plaintiff’s

18 deposition being scheduled for October 1, 2020.

19          Further, “[c]onfidentiality agreements do not bar discovery, and a general interest in

20 protecting confidentiality does not equate to privilege.” LifeGoals Corp. v. Advanced Hair

21 Restoration LLC, No. C16-1733JLR, 2017 WL 6516042, at *3 (W.D. Wash. Dec. 19, 2017)

22 (quoting In re. Application of O’keeffe, No. 2:14-cv-01518-RFB-CWH, 2016 WL 2711691, at

23 *4 (D. Nev. Apr. 4, 2016)). Therefore, the objection on the ground that the document is subject

24 to a confidentiality agreement “is not a valid basis for withholding discovery,” and the

25 documents sought “are not shielded from disclosure merely because they have been designated

26 as ‘confidential’ in an agreement.” LifeGoals Corp., 2017 WL 6516042 at *3 (quoting In re.
27 Application of O’keeffe, 2016 WL 2711691, at *4) (collecting cases).)

28          Accordingly, Plaintiff’s objection on the ground of confidentiality is overruled


                                                    14
            Case 1:20-cv-00231-SAB Document 42 Filed 09/30/20 Page 15 of 15


 1 Defendant’s request to compel further response to request for production nos. 8 and 9 is granted

 2 and Plaintiff shall produce the responsive documents.

 3                                                IV.

 4                                 CONCLUSION AND ORDER

 5                Based on the foregoing, IT IS HEREBY ORDERED that:

 6                1.      Defendant’s ex parte application for an order to compel production of

 7                        documents is GRANTED IN PART AND DENIED IN PART as follows:

 8                        a.     Defendant’s request to compel further responses to request for

 9                               production nos. 1, 8, and 9 are GRANTED;

10                        b.     Defendant’s request to compel further responses to request for

11                               production nos. 5, 6, and 7 are DENIED; and

12                2.      Plaintiff shall produce responsive documents prior to the October 1, 2020

13                        deposition.

14
     IT IS SO ORDERED.
15

16 Dated:     September 30, 2020
                                                    UNITED STATES MAGISTRATE JUDGE
17

18

19
20

21

22

23

24

25

26
27

28


                                                  15
